Citation Nr: 1640514	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-28 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 23, 2013 for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to November 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The Veteran did not submit a substantive appeal, VA Form 9, of the March 1994 rating decision denying service connection for PTSD; therefore it became final.  
 
2. The Veteran did not file a notice of disagreement with the September 2002 decision denying reopening his claim for service connection for PTSD; therefore it became final.

3. On May 23, 2013 the Veteran again filed to reopen his claim for service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 23, 2013 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended he is entitled to an effective date prior to May 23, 2013 for service connection of PTSD.

Specifically, the Veteran has argued that he is entitled to an effective date in 1994 when he filed his original claim.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 and are clear:  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

In general, rating decisions that are not timely appealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  To appeal a rating decision, a claimant must timely file a notice of disagreement and substantive appeal.  38 C.F.R. § 20.302.  

In cases where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).   In this case, the evidence does not show that any service records were added to the Veteran's file subsequent to when VA first decided his claim.

The evidence reflects that the Veteran first filed a claim for service connection for an acquired psychiatric condition in December 1993.  In a March 1994 rating decision the RO denied service connection for PTSD and psychosis.  The Veteran filed a notice of disagreement with that decision and a statement of the case was issued in January 1995.  The Veteran did not submit a substantive appeal, VA Form 9.  Therefore, the decision became final.  38 C.F.R. § 20.302.  
 
In July 2002 the Veteran filed to reopen his claim for service connection for PTSD.  In September 2002 the RO denied the claim, finding no new and material evidence had been submitted.  The Veteran did not file a notice of disagreement with that decision and it thus became final.  38 C.F.R. § 20.302.  

On May 23, 2013 the Veteran again filed to reopen his claim for service connection for PTSD.  The RO granted service connection and set an effective date of May 23, 2013, which the Veteran has appealed.

The Board is sympathetic to the fact that the evidence reflects that the Veteran had been diagnosed with PTSD prior to May 23, 2013.  However, as the 1994 RO decision denying the Veteran's 1993 original claim for service connection for PTSD is final, the proper effective date for the current grant of service connection is the date of the reopened claim.  Although the Veteran filed to reopen his claim in 2002, the RO decision denying his claim at that time is also final.  The Board notes that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, ""[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." Id. at 248.  The Veteran made his current claim to reopen, which was granted, on May 23, 2013.  Therefore, May 23, 2013 is the correct effective date for the award of service connection.

The Board again acknowledges the Veteran's contentions; however, the proper effective date for service connection under the regulations is not the date on which the condition began or the date on which the original claim was filed.  Rather, the proper effective date is the date of receipt of the reopened claim or the date entitlement arose, whichever is later.

Based on the forgoing, a preponderance of the evidence is against service connection prior to May 23, 2013.  Therefore, the claim for an earlier effective date is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter sent to the Veteran in August 2013, prior to the initial adjudication of the claim on appeal, complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, the claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in August 2014, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning an earlier effective date were discussed.
 
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board also finds that VA has complied with the VCAA's duty to assist.  The VA has obtained or associated with the claims file all relevant records pertinent to the issue of the proper effective date.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the duties to notify and assist.


ORDER

An effective date prior to May 23, 2013 for service connection for PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


